Title: To Thomas Jefferson from Samuel Singleton, 20 November 1804
From: Singleton, Samuel
To: Jefferson, Thomas


                  
                     My dear friend.
                     20 of november 1804
                  
                  I receved your letter the 6 Insant date ed the 24 ult. and not Haveing it in my power to answer you Be fore to day. you in formd me that you have kept for me A post of im Im por tence which I am vary happy to hear. the atcs of congress Ra li tive to the lewESianna ReSpecting the judiciAry sis Tem I was vary much plased it coinCide ed with my opinnian pre Pre Sise ly not with Standing it Was not So full as I can ex pactit When I Shall have that happin Ess of See of you my Self I Like wise have A letter where in Is A copy of the act of congress Alowing me A vary cocideraBle Amount which I be le ve To be A peace of for jery and I am Deturmined to keep untel I See you. hich I hope will be Next martch without an Accident no more at preasent But remain your obedient humBle Survat and cincear frind
                  
                     Samuel Singleton 
                     
                  
               